                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  SUZETTTE NICOLE BOURCIER,
                                                    CV 19-51-M-KLD
               Plaintiff,

       vs.                                          ORDER

  ANDREW SAUL, Commissioner of
  Social Security,

                 Defendant.



      Plaintiff Suzette N. Bourcier ("Bourcier"), by and through her attorney, John

E. Seidlitz, Jr., moves under the Equal Access to Justice Act ("EAJA"), 28 U.S.C.

§2412(d), for attorney fees incurred in prosecuting her Social Security appeal.

Plaintiff initially requested $17,232.73 in fees.

      Counsel for Defendant Commissioner of Social Security ("Commissioner")

has been contacted and stipulates to a reduced fee of $15,000.00.

      Upon plaintiff's stipulated application for fees under the Equal Access to

Justice Act, and for good cause showing:

       IT IS HEREBY ORDERED that Bourcier’s Application for Award of

EAJA Fees is GRANTED. Bourcier shall recover from the Commissioner
$15,000.00 in fees.

         IT IS FURTHER ORDERED that if, after receiving the Court’s EAJA

fee order, the Commissioner (1) determines upon effectuation of the Court’s EAJA

fee order that Plaintiff does not owe a debt that is subject to offset under the

Treasury Offset Program, (2) agrees to waive the requirements of the Anti-

Assignment Act, and (3) is provided a valid assignment of fees executed by

Plaintiff, the fees will be made payable to Plaintiff’s attorney and mailed to

Plaintiff’s attorney’s office as follows:

             Seidlitz Law Office
             P.O. Box 1581
             Great Falls, MT 59403-1581

However, if there is a debt owned under the Treasury Offset Program, the

Commissioner cannot agree to waive the requirements of the Anti-Assignment Act,

and a check for any remaining EAJA fees after offset will be paid by a check made

out to Plaintiff, but delivered to Plaintiff’s attorney’s office at the address stated

above.

             DATED this 24th day of June, 2021.



                                         ________________________________
                                         Kathleen L. DeSoto
                                         United States Magistrate Judge
